Exhibit 10.7 SEVERANCE AGREEMENT AND GENERAL RELEASE In consideration of the covenants undertaken and releases contained in this CONFIDENTIAL SEVERANCE AGREEMENT AND GENERAL RELEASE (hereinafter referred to as “Agreement”), Karin Gregersen McLennan (“Employee”) on the one hand, and Vince, LLC (the “Company”) on the other side, agree as follows: Employee and Company agree that the following facts are true: (i) Employee was hired by the Company and commenced employment on May 13, 2013; (ii) Employee and the Company entered into an Employment Agreement dated March, 2013 (the “Employment Agreement”), and the Employee was granted stock options pursuant to a Grant Agreement, dated June 10, 2013, under the Kellwood Company 2010 Stock Option Plan that was subsequently assigned to and assumed by the Company and a November, 21 2014 grant agreement pursuant to the Company’s 2013 Equity Incentive Plan (collectively, the “Stock Option Agreements”); (iii) Employee was employed by Company on an “at-will” basis; (iv) Employee’s employment with Company ended effective July 16, 2015 by virtue of Employee’s termination without cause, as defined in paragraph 11 of the Employment Agreement; (v) Company wishes to provide separation compensation to Employee consistent with the terms of paragraph 11 of the Employment Agreement; (vi) Employee and the Company each believe that they have dealt fairly and legally with each other, and neither has any intent to pursue any claims against the other.However, in exchange for the severance compensation under this Agreement, Employee and the Company desire to settle fully and settle finally all actual and/or potential claims between them concerning the above-referenced employment relationship including, but in no way limited to, any claims that might arise out of Employee’s employment and/or the termination thereof.
